Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites an NSA Commercial Solution for Classified (CSfC) comprised Solution.  This is a trade name that is used in the claim to identify or describe a particular product.  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  Claims 11, 12, 15, and 16 also use trademarked and trade named products, such as IAS, Cisco, Aruba, Windows, Brocade, Palo Alto, and Linux, for example.  These are indefinite for the same reason.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, claims 1-12, claims 1-24, claims 1-19, and claims 1-19 of U.S. Patent No. 9,282,105, US Patent No. 8,832,425, US Patent No. 9,485,277, US Patent No 10,110,602, and US Patent No. 10,686,790, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn to a network access management device comprising: internal data network communications interface configured to communicate with a classified computing device using an NSA device, an external data network communications interface configured to communicate with an unclassified network, a processor configured to perform processing and routing protocols associated with interconnecting the internal data network communications interface and the external data network communications interface, and associated with subscribing the network access management device to the unclassified network, wherein data can be communicated between the classified computing device and the unclassified network via the network access management device based on a condition.

Allowable Subject Matter
	Claims 1-17 do not appear to be disclosed by the prior art.  However, there is a 112 2nd rejection pending and amendments to overcome the 112 2nd rejection may change the scope of the claim in order to clarify and will need to be searched further.

The closes prior arts of record are:
Sellars et al. (US 2010/0017599): A computer connects or communicates on an Intranet to access classified files stored in the Intranet – see [0064].  An authenticator device is used to connect to the Internet – see figure 1, [0020], and [0064].  
Ayyagari teaches a method wherein a HAIPE device is used to connect interfaces of black (unclassified) and red (classified) devices – see figure 7 and column 11 lines 24-52.
The prior art of record does not teach the combination of inner and outer CSfC approved IP network tunnel components to interconnect internal and external networks or subscription to the unclassified network.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LISA C LEWIS/Primary Examiner, Art Unit 2495